Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Notice to Applicant
This Final Office Action is in response to Application Serial 17/216,734.   Examiner on May 24, 2022 filed an Office Action, in response, Applicant on August 16, 2022 filed arguments and amendments. Applicant submitted amendments to claims 1, 7 and 13.  The Applicant canceled claims 6 and 12. The claims 1 -5, 7-11, and 13 are pending in this application.   

Response to Amendment
Claims 1-5, 7-11, and 13 are pending in this application. The claims 6 and 12 are cancelled.

Regarding the 35 U.S.C. 102 rejection, the Applicant’s amendments necessitate grounds for a new amendment. The claims are rejected under 35 U.S.C. 103, see below. 

Regarding the 35 U.S.C. 103 rejection, the Applicant’s amendments necessitate grounds for a new amendment.  The claims are rejected under 35 U.S.C. 103, see below.  


Response to Arguments
Claims Rejections 35 U.S.C.101
On pages 7-8 of the Applicant’s Arguments, the Applicant traverses, “… Claims 6 and 12 have been canceled; therefore, the rejection of claims 6 and 12 is moot. The pending claims have been amended to more particularly recite the statutory subject matter. For example, independent claims 1, 7, and 13 each recite, inter a/la, features of: 
designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time. At least this feature causes an effect to properly adjust the temperature inside the building while permitting rescheduling of the execution timings of jobs other than the large-scale job as disclosed in paragraphs [0082-83] of the specification; therefore the claims integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, withdrawal of the rejection is respectfully requested. Accordingly, withdrawal of the rejection is respectfully requested. 
The Examiner respectfully disagrees. The claims are examined under 35 U.S.C. 101, in light of the 2019 PEG Guidance.  The claims are not patent eligible.
The claims are directed to identifying power consumption needed to execute a job, identifying nodes from among a plurality of jobs to be executed, setting the job to a predetermined time, and calculating the predetermined threshold value based on a median value, therefore, the claims are directed to certain methods of organizing human activity and mathematical concepts, thus, the claims are directed to an abstract idea. 

The Examiner asserts the Applicant’s claims recite “a plurality of nodes” and the Applicant’s specification discloses “a plurality of nodes (a plurality of physical machines) and each job is executed in a large-scale high performance computing (HPC) system or the like, the temperature of a building in which the HPC system  and “air conditioning equipment” at the Applicant’s specification [038]-[039] and [046]. The Applicant should include the additional elements that is/are controlling the “air conditioning equipment” ,“ the control scheduler”,  “job scheduler” and “the information processing device… via a network” which are recited in the Applicant’s specification [062] and [045].  The Applicant is encouraged to include elements discussed in the Applicant’s specification [0223],[0232], [0236].  

Additionally, the Applicant is requested to direct the Examiner to the specification that defines nodes and relates the nodes to the air conditioning units or air conditioning equipment and the air conditioning controller, for clarification of the various elements.  Examiner notes, the Applicant specification [047], [0152] disclose “number of nodes”…  and “number of jobs” in which a job executed by the number of nodes. Clarification is requested.

The claims recite computer elements such as: a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, and thus, the claims recite applying a machine to conduct the abstract idea, therefore the claims do not integrate the abstract idea into a practical application. - see MPEP 2106.05 (f). 

The claims do not recite a technical improvement. The claims are examined under 2B are computer elements performing computer functions. – See MPEP 2106.05 (h)(d)
The Applicant’s arguments regarding overcoming the pending 35 U.S.C. 101 are not persuasive. The amended claims are rejected under 35 U.S.C. 101, see below.


Claim Rejection Under 35 U.S.C. 102
On pages 8-9 of the Applicant’s arguments, the Applicant traverses, “… Claim 6 has been canceled; therefore, the rejection of claim 6 is moot.  INDEPENDENT CLAIMS 1, 7, and 13 and DEPENDENT CLAIMS THEREOF As an example, claims 1, 7, and 13 each recites, inter a/la, features of: designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time. As explained below, at least these features of claims 1, 7, and 13 distinguish over Parsonnet. The Office Action asserts on page 9 that Parsonnet discloses a third job in paragraph [0057]. Assuming arguendo that Parsonnet discloses this feature, Parsonnet does not appear to disclose a third job as claimed.  Parsonnet does not appear to disclose:.. the amended designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time. Thus, at least the noted features of claims 1, 7, and 13 distinguish over Parsonnet. Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claims 1, 7, and 13 noted above, at least one claimed element is not present in Parsonnet. Thus, Parsonnet does not anticipate claims 1, 7, and 13. Claims 2-3 and 8-9 ultimately depend from claims 1 and 7, respectively, and so at least similarly distinguish over Parsonnet. Thus, Parsonnet also does not anticipate claims 2, 3, 8, and 9.  In view of the foregoing, the rejection of claims 1-3, 6-9, and 13 is improper. Accordingly, withdrawal of the rejection is respectfully requested. ..”

Examiner respectfully acknowledges the Applicant’s amendments. The claim amendments necessitate grounds for a new amendment.  The claims are rejected under 35 U.S.C. 103, see below. 
 
 
Claim Rejection Under 35 U.S.C. 103 

On pages 9 of the Applicant’s arguments, the Applicant traverses, “ … Claims 4, 5, and 10-12 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Parsonnet in view of Faraw (U.S. Patent Application Publication No. 2015/0354982, hereinafter "Faraw"). Claim 12 has been canceled; therefore, the rejection of claim 12 is moot. Claims 4-5 and 10-11 ultimately depend from independent claims 1 and 7, respectively. A basis of how Parsonnet is deficient vis-a-vis claims 1 and 7 has been explained above. The Office Action does not rely upon Faraw to compensate for these deficiencies. Thus, at least the noted features of claims 1 and 7 also distinguish over Faraw….”.  Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1 and 7 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1 and 7. 
In view of the foregoing, the rejection of claims 4, 5, and 10-12 is improper. Accordingly, withdrawal of the rejection is respectfully requested. …”.


Examiner respectfully acknowledges the Applicant’s amendments. The claim amendments necessitate grounds for a new amendment.  The claims 1, 7 and 13 are rejected under 35 U.S.C 103 in view of over Parsonnet (US 2009/0,093,916 A1) in view of Maruyama (US 2018/0,010,818 A1), and thus, the rejection of the claims that are dependent on the claims 1,7, and 13 are amended, see the 35 U.S.C. 103 rejection, below. 


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 7 and 13) recite, “… identifying a first power consumption needed to execute a plurality of first jobs executed in a past and … used to execute the plurality of first jobs; identifying a second power consumption needed for … used to execute the plurality of first jobs to execute a job, based on the first power consumption and … ; identifying .. of which the second power consumption is greater than a predetermined threshold value, from among … ; identifying a third job in which …  used for execution is equal to or greater than … , from among a plurality of second jobs to be executed; [[and]] setting a timing of executing the third job to a predetermined time; and designating an amount of cold heat to be output to … in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time....”.  Claims 1-5, 7-11, 13 in view of the claim limitations, are directed to the abstract idea of  “… identifying a first power consumption needed to execute a plurality of first jobs executed in a past and …; identifying a second power consumption needed for … used to execute the plurality of first jobs to execute a job, … ; identifying … which the second power consumption is greater than a predetermined threshold value, from among … ; identifying a third job in which …  used for execution is equal to or greater than … , from among a plurality of second jobs to be executed; [[and]] setting a timing of executing the third job to a predetermined time; and designating an amount of cold heat to be output to … in time bands that include execution timings of the second jobs such that, …, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time...”.   

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “… identifying a first power consumption needed to execute a plurality of first jobs executed in a past and …; identifying a second power consumption needed for … used to execute the plurality of first jobs to execute a job, … ; identifying … which the second power consumption is greater than a predetermined threshold value, from among … ; identifying a third job in which …  used for execution is equal to or greater than … , from among a plurality of second jobs to be executed; [[and]] setting a timing of executing the third job to a predetermined time; and designating an amount of cold heat to be output to … in time bands that include execution timings of the second jobs such that, …, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time …” are directed to scheduling cold heat/ air conditioning, and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Further, regarding the limitations of identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, are directed to mathematical calculations, and thus, the claims are directed to mathematical processes. 

Accordingly, the claims are directed to certain methods of organizing human activity and mathematical processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising:”, “a plurality of nodes”, “each of the plurality of nodes”, “a number of the first nodes”, “a first node”, “a job execution device…” in claim 1; “ the non-transitory computer-readable storage medium”, “a number of nodes”, “by nodes”, in claim 2, “the non-transitory computer-readable storage medium”, in claim 3;   “the non-transitory computer-readable storage medium”, “a job execution device”, in claim 4, 5; claim 6 is cancelled;  “a job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor configured to”, “the plurality of nodes”, “a first node”, in claim 7; “the job scheduling device … the processor configured to …”, “by nodes”,  in claim 8;  “the scheduling device”, “ the processor” in claim 9; “the job scheduling device”, “the processor” , “a job execution device”, in claim 10; “the job scheduling device”, in claim 11; claim 12 is cancelled; “a job scheduling method executed by a computer, …”, “a plurality of nodes”, “a job execution device” in claim 13; the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., A job scheduling method executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the identifying a first power consumption, identifying a second power consumption, identifying a first node of which the second power consumption is greater; identifying a third job  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5 and 8-11 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [062], [086]-[092] (describing that the embodiments of the invention may be implemented a central processing unit (CPU) 101, which is a processor, a memory 102, a communication device 103, and a storage medium 104). 

In addition, these additional elements (e.g., A job scheduling method executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the identifying a first power consumption, identifying a second power consumption, identifying a first node of which the second power consumption is greater; identifying a third job  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 


Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

The dependent claims 2-5 depend on claim 1, and thus, the claims are rejected for similar reasons to claims 1. The dependent claims 8-11 are dependent on claim 7, and thus, the claims are rejected for similar reasons to claim 7. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsonnet (US 2009/0,093,916 A1) in view of Maruyama (US 2018/0,010,818 A1). 

Regarding Claim 1, (Currently Amended)

A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 5identifying a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs; 


Parsonnet teaches the controller 168 may be driven by a PC type board, IC chip incorporated in a form such as a programmable logic controller (PLC) or programmable microcontroller with analog, digital and relay inputs and outputs or the like. , Parsonnet [070]

Parsonnet teaches the historical analysis of data received from environmental sensors 172 (first jobs, in a past, consumption) compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid (node) will be under extreme stress due to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the 10first power consumption and the plurality of nodes; 

Parsonnet teaches the historical analysis of data received from environmental sensors 172 (first jobs, first consumption) compared to real-time analysis (second power consumption) of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; 

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis (second power consumption)  of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (measure of a predetermined threshold value that is greater than a measure/value) to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed;

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis (second power consumption)  of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (measure of a predetermined threshold value that is greater than a measure/value) to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day (future job/ third job)., Parsonnet [057]


Parsonnet teaches peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy., Parsonnet [097]

(Parsonnet teaches the nodes are equal to the  number of the first nodes.)

 and setting a timing of executing the third job to a predetermined time.  

Parsonnet teaches the utility or third party manager may also collect data on historical environments and performance to make performance or utilization changes based upon historical data., Parsonnet [091]

Parsonett teaches the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day (future job/ third job)., Parsonnet [057]

and designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, 

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress (maximum power consumption) due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day (timeband). In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand)…, and managing the optimal conditions (e.g., cold heat) for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy., Parsonett [093] and Parsonnet teaches the utility may rely upon the environmental sensors and historical data to establish a demand profile, and then generate a demand response to optimize the performance of the entire system of generation, transmission, distribution and storage of power., Parsonnet [097] 

Parsonnett teaches two air conditioning demand scenarios where the ice freezing period during low air conditioning demand may be as long as 12-14 hours, contrasting to the peak demand period which may be as short as 3 hours or as long as 10 hours. Parsonnett [050]

Maruyama teaches
when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time.

Maruyama teaches automated control module 232 may detect that the deployed scheduling template parameters have been overridden based on received operating data sent by the device. In response to detecting that a scheduling template has been overridden locally at a device, automated control module 232 may cause the device to revert back to the scheduling template by sending an operating command to the device. Maruyama teaches automated control module 232 may store a generic scheduling template for each of a thermostat … may comprise one or more default scheduling templates. The thermostat setting and schedule data this is machine learned and statistical usage are collected., Maruyama [0116] – [0117], [0121] –[0122].  

Maruyama teaches adjusting interior temperature to levels that typically prevent individuals from feeling the need to manually change the set temperature at one or more energy management devices 202 , Marayuma [0153]. 

Marayuma teaches automated schedules can be established for each of N defined seasons. These seasonal schedules further comprise automated schedules corresponding to ranges of apparent temperatures. For example, summer schedule 606 is associated with an apparent temperature range of 80 degrees to 90 degrees. In summer schedule 606, at 7:00 AM, the heating setpoint is set to 68 degrees and the cooling setpoint is set to 72 degrees. At 12:00 PM, when the apparent temperature is warmest, the heating setpoint is set to 70 degrees and the cooling setpoint is set to 74 degrees. This shift by two degrees compensates for the perception that the apparent temperature is warmer than it was at 7:00 AM and prevents people from feeling chilled when walking into a temperature-controlled site. At 6:00 PM, the heating setpoint is set to 55 degrees and the cooling setpoint is set to 90 degrees. This change is prompted by people leaving the site and no longer requiring as much heating or cooling, thus saving energy and its associated costs., Marayuma [0179].

Parsonnet teaches temporarily shifting the demand for electrical power supplied. Maruyama teaches energy management computer programs, computer systems, and computer-assisted solutions.  It would have been obvious to combine load switching as taught by Parsonnet, with  adjusting interior temperature to levels that typically prevent individuals from feeling the need to manually change the set temperature at one or more energy management devices, as taught by Maruyama, to achieve increased energy savings, Maruyama [0153].  



Regarding Claim 2,  (Original)

The non-transitory computer-readable storage medium according to 20claim 1, wherein the process comprising: dividing the plurality of first jobs into a plurality of groups in accordance with an order of a number of nodes used to execute each job; 

Parsonnet teaches a network of end-users 109 may be managed by a single controller 168 hereby simplifying and centralizing the management of the virtual power plant 250 into discrete end-user subunits/ clusters  (nodes)., Parsonnet [0099]-[0100] 

Parsonnet teaches a plurality of user clusters controlled by the utility or a third party manager. As with the previous embodiments of FIGS. 7-10, electricity from the central power generation 206 is delivered to end-users clusters 111 (which may comprise pluralities of end-users 109 or individual business parks, neighborhoods, boroughs, municipalities, towns, cities, counties or regions) via the utility managed power transmission 216 and the utility managed power distribution 218., Parsonnet [0104], [Figure 11]

Parsonett teaches FIG. 8 illustrates an embodiment of power generation and distribution system with thermal energy storage to a plurality of users controlled by a utility or a third party manager. In this embodiment, electricity from the central power generation 206 is delivered to a plurality of end-users 109 via the utility managed power transmission 216 and the utility managed power distribution 218. In this example, a plurality of thermal energy storage units 105 (such as that detailed in FIGS. 1, 3 and 4) are used to provide energy storage 212 to each of the end-users 109 by supplementing and or replacing the cooling supplied to the dwelling by the air conditioners 102.Parsonett [094], [Fig 8] .

(Figure 8 illustrates a sequence of nodes used to execute the job.)

specifying a particular power consumption that is included in power consumptions used to execute jobs included in each group, for each of the 25plurality of groups that have been divided; 

Parsonett teaches the energy storage 212 (e.g., TES) is controlled by the utility management control 214 and/or third party management control 224 with the use of a controller 168 that allows proper utilization of the stored energy for site consumption 210 by the consumer. While the site consumption 210 and site generation 213 remain in the end-user domain 204, the energy storage 212 as well as the control (controller 168) of the storage are in the utility/third party domain 222. The utility and/or third party manager ultimately make the decisions regarding if, when as well as to what extent the energy storage 212 is charged and utilized and based upon environmental conditions are optimal for the utility., Parsonett [0212]

Parsonnet teaches environmental sensors 172, such as those outlined in the embodiment of FIG. 4 and FIG. 7 may be used by the utility or a third party manager to assess and/or predict the environment of the electrical power generation, distribution, management and utilization. Parsonnet [0105], [095]-[096]


specifying a particular group that has the particular power consumption greater than the predetermined threshold value but closest to the predetermined threshold value, from among the plurality of groups; 

Parsonnet teaches  historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (particular consumption greater than a predetermined threshold value) to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. Parsonnet [096] -[097]


and 37Fujitsu Ref. No.: 20-00464 specifying, as the third job, a job executed by nodes, a number of which is equal to or greater than a minimum number of nodes included in the particular group, from among the plurality of second jobs.  

Parsonnet teaches  historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand) (a number of nodes greater than or equal to minimum number of nodes in the group) to assist in offsetting this potentially detrimental situation. Additionally, the response may also choose to target the timing of the ice make of the thermal energy storage 105 (a number of nodes greater than or equal to minimum number of nodes in the group) to coincide with for example, increased winds in the environmental region thereby bringing wind turbine energy from the distributed energy sources 220 into play. Thus, by utilizing the stored energy, and managing the optimal conditions for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy (the equipment used at the point of consumption are a number of nodes greater than or equal to minimum number of nodes in the group). Parsonnet [096] -[097]



Regarding Claim 3, (Original)

The non-transitory computer-readable storage medium according to claim 2, wherein the process comprising: specifying a maximum power consumption of power consumptions used to execute jobs included in each group, as the particular power consumption, for each of the plurality of groups.  

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress (maximum power consumption) due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand) …  Thus, …., and managing the optimal conditions for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy. , Parsonnet [093] and Parsonnet teaches In this way, specific clusters of end-users may be grouped with similar energy needs and managed as a single entity with a single TES unit 107., Parsonnet [0103]


Regarding Claim 6, (Cancelled)


Regarding Claim 7, (Currently Amended)

A job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor configured to: identify a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs, identify a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the first power consumption and the plurality of nodes, identify a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes, identify a third job in which a number of nodes used for execution is equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed, [[and]] set a timing of executing the third job to a predetermined time, and designate an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 7 is directed to “a job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor configured to”, “the plurality of nodes”, “a first node”, Parsonett discloses the system as claimed [abstract], [Figure 1], [088]



Regarding Claim 8, (Original)

The job scheduling device according to claim 7, wherein the processor configured to: 20divide the plurality of first jobs into a plurality of groups in accordance with an order of a number of nodes used to execute each job; specify a particular power consumption that is included in power consumptions used to execute jobs included in each group, for each of the plurality of groups that have been divided; 25specify a particular group that has the particular power consumption greater than the predetermined threshold value but closest to the predetermined threshold value, from among the plurality of groups; and specify, as the third job, a job executed by nodes, a number of which is equal to or greater than a minimum number of nodes included in the particular 30group, from among the plurality of second jobs.

Similar to claim 2, Parsonnet [0094]- [0100],[0104]-[0105], [0212], [Figure 4],  [Figure 7],[Figure 8],[Figure 11]
  


Regarding Claim 9, (Original)
The job scheduling device according to claim 8, wherein the processor configured to specify a maximum power consumption of power consumptions used to 5execute jobs included in each group, as the particular power consumption, for each of the plurality of groups.  

Similar to claim 3, Parsonnet [093], [0103]


Regarding Claim 13, (Currently Amended)

A job scheduling method executed by a computer, the method comprising: identifying a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs; identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the first power consumption and the plurality of nodes; identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; identifying a third job in which a number of nodes used for execution is equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed; [[and]] setting a timing of executing the third job to a predetermined time; and designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands, when completion of executing a fourth job before the third job is advanced earlier than originally planned, the timing of execution of the third job is not advanced from the predetermined time.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed to an A job scheduling method executed by a computer, the method, Parsonet discloses the method as claimed [abstract], [Figure 1], 

Claim 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsonnet (US 2009/0,093,916 A1) in view of  Maruyama (US 2018/0,010,818 A1) and in further view of Faraw (US 2015/0,354,982 A1).


Regarding Claim 4, (Original)

The non-transitory computer-readable storage medium according to claim 1, wherein the process comprising: calculating the predetermined …. value within a predetermined time of a power consumption of a job execution device 15that executed the first jobs.  

Parsonnet teaches the utility may rely upon the environmental sensors and historical data to establish a demand profile, and then generate a demand response to optimize the performance of the entire system of generation, transmission, distribution and storage of power., Parsonnet [057]

	Although highly suggested, Parsonett does not explicitly teach:
“… threshold value based on a median value …”

Fawaz teaches:
“… threshold value based on a median value …”

Fawaz teaches a reasonable average power level for non-controlled equipment may be established by the server, especially when the same uncontrolled amount of power is being switched off during the late afternoon going into the evening. Over time, relevant average power of an aggregate of uncontrolled devices may be determined for different periods during the day and depending on a time of year., Fawaz [049]

	
Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  



Regarding Claim 5, (Original)

Parsonnet teaches:
The non-transitory computer-readable storage medium according to claim 4, wherein the process comprising: calculating a value calculated … from a 20peak value within the predetermined time of the power consumption of the job execution device, as the predetermined threshold value.  

Parsonnet [096] -[097]

	Although highly suggested, Parsonnet does not teach:
“… by subtracting the median value …”

	Fawaz teaches:
“… calculating a value calculated by subtracting the median value …”

Fawaz teaches after operation for a certain period, the changes in power consumption, collected by a power meter, sometimes assisted by additional sensors, the disaggregated power consumptions are associated with objects or devices in the library, usually with the help of mathematical matching techniques. LoadIQ of Reno, Nev. provides methods and apparatus that disaggregate power consumption to individual devices., Fawaz [063]

Fawaz teaches multiple devices may be switched on and switched off in different combinations at different times … an intelligent meter …. Can only indicate that a certain power amount has been switched -on or switched off., Fawaz [080] –[081]

(Fawaz teaches switching combinations on and off, the switching off of a device is a subtraction from the total energy consumption)

Fawaz teaches power consumption may be recorded from the time a status is being changed to the time a device achieves a steady power consumption level. , Fawaz [092] 

Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  



Regarding Claim 10, (Original)

The job scheduling device according to claim 7, wherein the processor configured to 10calculate the predetermined threshold value based on a median value within a predetermined time of a power consumption of a job execution device that executed the first jobs.  

Similar to claim 4 Parsonnet [057] and Fawaz [049]
	
Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  



Regarding Claim 11, (Original)

The job scheduling device according to claim 10, wherein the 15processor configured to calculate a value calculated by subtracting the median value from a peak value within the predetermined time of the power consumption of the job execution device, as the predetermined threshold value.  

Similar to claim 5, Parsonnet [096] -[097] and Fawaz [063],[092] 

Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  



 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. West (Trial results from a model predictive control and optimisation system for commercial building and HVAC, 2014) discloses aggregated zone consumption and zone average temperature.  Levine (US 4,695,942 A) teaches allow[ing] a user unskilled at programming digital electronic devices to program a set of time-temperature schedules, review those schedules, and/or override the scheduled temperature range at any particular time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623